Title: To John Adams from Benjamin Waterhouse, 29 December 1817
From: Waterhouse, Benjamin
To: Adams, John


				
					Dear Sir,
					Cambridge 29th. Decr. 1817.
				
				Habituated as I have long been to consider your judgement as infallible, I have not found it exactly so on the subject of our two last letters. When I wrote to you on that subject of the heart, I had come to a fixed resolution of following the advice of my family & friends. I have penetrated their thoughts, & have discovered their opinion which taken collectively amounts to this—we censure not—we advise not—we wonder not; but we think it would be an act of imprudence for a man of your age to marry a woman scarcely 34. My mother in law Madm. Oliver, who is with me, greatly admires the Lady; but says—it is very natural for an old man to love a young woman; but not for a young woman to love an old man. She asks—at what period of your life would you have married a woman 20 years older than yourself? I replied—at no period. She says it is laying too heavy a load of prudence on a young woman; and so says the Lady’s mother.My near-neighbour & intimate friend John Appleton has been long enough in France to become a Master of Arts. He Knows every thing. He uses arguments of another sort, which I cannot repeat.—In a word all my friends think that such a disparity of age, will fix the name of imprudence to such a connection; and in consequence of this united judgement, We have come to the resolution of seperating forever; and this resolution is assuredly a Virtue in both.It is not a very easy thing, where there is a strong mutual attachment, of long standing, to reason it down, especially when all the arguments on one side are that the object is too young—too handsome—too agreeable—or, in one word, too lovely, for a man of 60. What was that Sultan’s name, who, when reproached by his high officers, with being too much engrossed by the charms of a most beautiful mistress, twisted his hand in her hair, drew his scymeter, & cut off her head. This barbarian was to be pitied, as well as abhored for his virtuous butchery—My children & other near connexions must now choose for me some grave, good, homely rich body, between 50 & 60, for they are all very earnest that I should be, what they call, resettled again in life; and may their wise conduct verify the words of Juvenal—”Nullum numen abest, si sit Prudentia.”I have just finished a pretty elaborate plan for the commutation of death for that of compulsory labour in a military-national Penitentiary in the case of Desertion from our army, & other high crimes in soldiers now punishable with death. It is proposed, that in these penitentiaries shall be manufactured every article of soldier’s cloathing from the cap to the shoe; and in the course of a few years—all the arms & accouterments of the soldier; and that the soldiers to be employed to guard them should be taken from the corps of Invalids, now about to be established. I should like to read you my scheme. Such an institution would very soon support itself. So you see that all my own invalid forces are not on duty at the heart Yours soberly,
				
					B. Waterhouse
				
				